Opinion filed August 18, 2016




                                      In The


        Eleventh Court of Appeals
                                   ___________

      Nos. 11-16-00117-CR, 11-16-00118-CR, & 11-16-00119-CR
                                   ___________

           STEPHANIE MECHELLE COLEMAN, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 39th District Court
                             Haskell County, Texas
                    Trial Court Cause Nos. 6590, 6623, & 6624


                      MEMORANDUM OPINION
      Appellant, Stephanie Mechelle Coleman, originally pleaded guilty to theft by
check—under $1,500 with two priors—in all three causes. Pursuant to the terms of
the plea agreements, the trial court convicted Appellant of each offense, assessed her
punishment, and placed her on community supervision for five years. The State
subsequently filed a motion to revoke Appellant’s community supervision in each
cause. At the revocation hearing, Appellant pleaded true to the State’s allegations,
and the trial court found them to be true. The trial court, in each cause, revoked
Appellant’s community supervision, sentenced her to confinement for two years in
a state fail facility, and imposed the original fine of $500. We dismiss the appeals.
      Appellant’s court-appointed counsel has filed a motion to withdraw in each
appeal. Each motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and states that she has
concluded that no reversible error exists and that the appeals are frivolous and
without merit. In each cause, counsel has provided Appellant with a copy of the
brief, a copy of the motion to withdraw, an explanatory letter, the reporter’s record,
and the clerk’s record. Counsel also advised Appellant of her right to review the
records and file a response to counsel’s briefs.       Court-appointed counsel has
complied with the requirements of Anders v. California, 386 U.S. 738 (1967);
Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d
403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.
1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978); Currie v.
State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137
(Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland
2005, no pet.).
      Appellant has filed a pro se response to counsel’s motions to withdraw and
supporting briefs. In addressing an Anders brief and pro se response, a court of
appeals may only determine (1) that the appeal is wholly frivolous and issue an
opinion explaining that it has reviewed the record and finds no reversible error or
(2) that arguable grounds for appeal exist and remand the cause to the trial court so
that new counsel may be appointed to brief the issues. Schulman, 252 S.W.3d at
409; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).
      Following the procedures outlined in Anders and Schulman, we have
independently reviewed the records, and we agree that the appeals are without merit
and should be dismissed. Schulman, 252 S.W.3d at 409. In this regard, a plea of
                                          2
true standing alone is sufficient to support a trial court’s decision to revoke
community supervision. Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App.
[Panel Op.] 1979). Furthermore, absent a void judgment, issues relating to an
original plea proceeding may not be raised in a subsequent appeal from the
revocation of community supervision. Jordan v. State, 54 S.W.3d 783, 785–86 (Tex.
Crim. App. 2001); Traylor v. State, 561 S.W.2d 492, 494 (Tex. Crim. App. [Panel
Op.] 1978).
      We note that counsel has the responsibility to advise Appellant that she may
file a petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the
attorney representing the defendant on appeal shall, within five days after the
opinion is handed down, send his client a copy of the opinion and judgment, along
with notification of the defendant’s right to file a pro se petition for discretionary
review under Rule 68.”). Likewise, this court advises Appellant that she may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
       The motions to withdraw are granted, and the appeals are dismissed.




                                                    PER CURIAM


August 18, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3